Per Curiam.

There is no proof of any defective structural condition or of any negligence on the part of defendant Cinema Realty & Leasing Corp. A question for the jury was presented, however, as to whether, in view of the construction of the step and the night display maintained by the lessee, Jean Jacobs, that defendant was negligent in failing to provide adequate lighting.
Order appealed from should be modified by reversing the order and dismissing the complaint as to Cinema Realty & Leasing Corp., with $10 costs and printing disbursements to that defendant, and by affirming so much of the order as denied defendant Jean Jacobs’ motion to dismiss the complaint, with $10 costs and disbursements to plaintiff against that defendant. Settle order.
Peck, P. J., Cohn, Callahan and Shientag, JJ., concur.
Order unanimously modified by reversing the order and dismissing the complaint as to Cinema Realty & Leasing Corp., with $10 costs and printing disbursements to that defendant, and by affirming so much of the order as denied defendant Jean Jacobs’ motion to dismiss the complaint, with $10 costs and disbursements to plaintiff against that defendant. Settle order on notice.